TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00045-CR
                                      NO. 03-05-00046-CR



                                     John Stangel, Appellant

                                                v.

                                   The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                  NOS. D1-DC-2004-205792 & D1-DC-2004-205793
                HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               John Stangel seeks to appeal from judgments of conviction for evading arrest and

burglary of a building. The trial court has certified, and the record confirms, that these are plea

bargain cases and Stangel has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeals are

dismissed. See id. rule 25.2(d).




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: February 17, 2005

Do Not Publish